Order filed March 15, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00856-CV
                                    ____________

  SHARON ANN GRIBBLE, Individually and in her Capacity as Guardian of the
           Person and Estate of Michael Ray Gribble, Appellant

                                            V.

                          BRENT ALLEN LAYTON, Appellee


                         On Appeal from the 306th District Court
                                Galveston County, Texas
                            Trial Court Cause No. 09FD0426


                                       ORDER

       No record has been filed in this appeal. According to information provided to this
court, this is an appeal from a judgment signed June 30, 2011. Appellant filed a timely
motion for new trial. Appellant filed her notice of appeal on September 29, 2011.
Appellant also filed an affidavit of indigence. Any contest was required to have been filed
within 10 days of the affidavit’s filing. See Tex. R. App. P. 20.1(e). No contest was
filed. Accordingly, the affidavit’s allegations are deemed true, and appellant is allowed to
proceed without advance payment of costs. See Tex. R. App. P. 20.1(f).
       Accordingly, we issue the following order:

       It is ORDERED that appellant is deemed to be indigent for appeal and is allowed to
proceed without the advance payment of costs. See Tex. R. App. P. 20.1(f). The
Galveston County District Clerk is ordered to file a clerk’s record in this appeal on or
before April 16, 2012. The official court reporter, Ronald E. Vella, is ordered to file the
reporter's record in this appeal on or before April 16, 2012, subject to a reasonable request
for an extension of time, if necessary to complete preparation of the record.



                                          PER CURIAM



Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                             2